766 N.W.2d 909 (2009)
In re Petition for Appointment of Trustee Regarding Thornton P. ANDERSON, a Deceased Minnesota Attorney, Registration No. 2410.
No. A09-972.
Supreme Court of Minnesota.
June 23, 2009.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for the appointment of a trustee regarding certain legal files of Thornton P. Anderson. The court has been advised that attorney Anderson is deceased and thus is unable to properly dispose of his client files.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. The Director of the Office of Lawyers Professional Responsibility is hereby appointed trustee of the open and closed client files of attorney Thornton P. Anderson.
2. The trustee is authorized to take possession of attorney Anderson's open and closed client files located at the home of his daughter-in-law in Edina, Minnesota.
3. The trustee's duties and authority shall further include the following: (a) the trustee may destroy all files that appear to have been closed for seven or more years, unless the file contains a valuable legal document; (b) the trustee shall give notice of the trusteeship and the right to obtain the file to those clients whose files are open, have been closed for fewer than seven years, or contain a valuable legal document; (c) the trustee shall transfer the file in the matter for which attorney Anderson was serving as the personal representative *910 of an estate to a successor personal representative; and (d) the trustee shall take what other actions seem indicated pursuant to Rule 27, Rules on Lawyers Professional Responsibility (RLPR).
4. The immunity provisions of Rule 21(b), RLPR, shall be extended to the Director as trustee and to his designees for any acts or conduct taken in the course of his duties as trustee in this matter.
BY THE COURT:
/s/
Alan C. Page
Associate Justice